Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered December 17, 1968 on resentence, convicting him of murder, upon a plea of guilty, and sentencing him to a term of 15 years to life imprisonment. Judgment affirmed. Defendant argues, relying upon United States v. Jackson (390 U. S. 570), that his guilty plea was tainted by the inherently coercive nature of our death penalty statute. Under the terms of our statute the death penalty may be imposed, when appropriate, only upon a jury verdict of guilty (Penal Law, § 125.30). In Jackson the Supreme Court of the United States held that under such a statutory scheme the death penalty is unconstitutional since it needlessly encourages the taking of guilty pleas. Defendant is not, however, entitled to relief herein. Even if it is proven that he would have invoked his right to a trial but for the possibility of the imposition of the death penalty, the plea is not thereby rendered involuntary (Brady v. United States, 397 U. S. 742). We have considered and rejected defendant’s remaining contentions. Christ, P. J., Munder, Martuscello, Latham and Kleinfeld, JJ., concur.